Title: To Thomas Jefferson from James Pleasants, 13 March 1823
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir
Richmond
13th March 1823
I sent you two days since a sketch of the law of the last session relating to the Visitors of the University. Realizing after that letter was in the mail that you might want an authentic copy of the act at your next meeting, I applied to the Keeper of the rolls for one; he informed me the public acts would probably be completed this week & a copy could be forwarded to you in time for your meeting, which I think takes place on the 7th of April.With greatest respect, yrsJames Pleasants